DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 14 reiterates the same claim limitation recited in the independent claims without further limiting it. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2020/0334894 A1) in view of Lavu et al. (US 2019/0113349 A1).
a.	Regarding claim 1, Long discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a computing device, cause the computing device to perform operations (Long discloses that “Computer-readable media includes both non-transitory computer storage media and communication media including any medium that facilitates transfer of code or data. A non-transitory storage medium may be any available medium that can be accessed by a computer. For example, non-transitory computer-readable media can comprise random access memory (RAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), compact disk (CD) or other optical disk storage, magnetic disk storage, or any other non-transitory medium for carrying or storing data or code” at ¶0121) comprising:
receiving an image of a scene including an object in the scene (Long discloses a “identify an input image” or “identify semantic information for the 2D image” such as a scenery image with objects such as cars and a building at Fig. 3-300; Fig. 4-400; ¶¶0060 and 0066);
inputting the image into a trained model that outputs a segmentation mask and a depth map, the segmentation mask indicating whether pixels of the image correspond to traversable space or non-traversable space, and the depth map indicating an estimated depth to one or more traversable surfaces for the pixels corresponding to traversable space, wherein the non-traversable space includes a footprint of the object and the traversable space includes traversable space occluded by the object in the image (Long discloses that “Depth Adjustment. In creating 3D Ken Burns effects manually, (i.e., using image/video editing software), subjects of interest may be assigned to a particular plane in three dimensional space. In certain embodiments of the present disclosure, instance-level segmentation masks from, for example, Mask R-CNN, may be used to achieve a similar result (i.e., second depth estimate 410). Specifically, in certain embodiments of the present disclosure, masks for salient objects, such as humans or dogs are selected, and the depth map is adjusted to map these objects to a geometric plane. For example, in the second depth estimate 410 points corresponding to several cars arc adjusted to be on the same depth plane” at Fig. 3-320 and Fig. 4-410 and ¶0081); and
applying the segmentation mask and the depth map to determine a position in the occluded traversable space (Long discloses that “Depth Adjustment. In creating 3D Ken Burns effects manually, (i.e., using image/video editing software), subjects of interest may be assigned to a particular plane in three dimensional space. In certain embodiments of the present disclosure, instance-level segmentation masks from, for example, Mask R-CNN, may be used to achieve a similar result (i.e., second depth estimate 410). Specifically, in certain embodiments of the present disclosure, masks for salient objects, such as humans or dogs are selected, and the depth map is adjusted to map these objects to a geometric plane. For example, in the second depth estimate 410 points corresponding to several cars arc adjusted to be on the same depth plane” at Fig. 3-320 and Fig. 4-410 and ¶0081).
However, Long does not explicitly disclose determining a traversable path through the scene for a virtual agent, wherein the traversable path includes the position in the occluded traversable space; and 
displaying the virtual agent as traversing along the traversable path.
Lavu discloses determining a traversable path through the scene for a virtual agent (“map generation system” at Fig. 1-150 and ¶¶ 0016-0017), wherein the traversable path includes the position in the occluded traversable space (Lavu discloses that “the system 150 transforms the aerial view into a two- or three-dimensional map of the retail environment using the identified multiple layout features. For example, the system 150 generates a map of various placements of fixtures and other static objects within the images, and determines or estimates walking, walkable, passable, or traversable paths (e.g., racetracks) between the fixtures (and, correspondingly), within the retail store” at Fig. 2-240 and ¶ 0031); and 
displaying the virtual agent as traversing along the traversable path (Lavu discloses that “the generated interactive map depicts a layout of the environment within the indoor location, and/or provides an interactive display of the environment within the indoor location” at ¶0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the map generation system of Lavu to Long’s depth adjustment process.
The suggestion/motivation would have been to “to accurately reflect the constantly changing environment . . . or other establishment with updated maps of the current configuration” (Lavu; ¶ 0002).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the segmentation map or the depth map are represented from a view of the image of the scene (Long discloses a “identify an input image” or “identify semantic information for the 2D image” such as a scenery image with objects such as cars and a building at Fig. 3-300; Fig. 4-400; ¶¶0060 and 0066).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the operations further comprise:
determining a traversable path through the scene for an agent including the position in the occluded traversable space (Lavu discloses that “the system 150 transforms the aerial view into a two- or three-dimensional map of the retail environment using the identified multiple layout features. For example, the system 150 generates a map of various placements of fixtures and other static objects within the images, and determines or estimates walking, walkable, passable, or traversable paths (e.g., racetracks) between the fixtures (and, correspondingly), within the retail store” at Fig. 2-240 and ¶ 0031).
d.	Regarding claim 4, the combination applied in claim 1 discloses that wherein the trained model further outputs an additional segmentation mask and an additional depth map, the additional segmentation mask indicating whether the pixels correspond to visible traversable space or visible non-traversable space, and the depth map indicating an estimated depth to one or more visible surfaces represented by the pixels (Long discloses that “Depth Refinement. The depth estimation network found in certain embodiments of the present disclosure may be designed to reduce geometric distortions, while the depth adjustment addresses semantic distortions. To improve the resolution (especially at boundary regions), an additional neural network may be implemented to perform the depth upsampling (i.e., to produce third depth estimate 415). The upsampling may be guided by a high resolution image while simultaneously addressing depth boundaries. The additional depth refinement neural network may correspond to the refinement …” at Fig. 3-325; Fig. 4-415 and ¶¶0083-0087).
e.	Regarding claims 13-14, claims 13-14 are analogous and correspond to claims 1 and 3, respectively. See rejection of claims 1 and 3 for further explanation.
 
Allowable Subject Matter
Claims 5-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664